                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                        Criminal No. 19-36 (SRN/HB)


UNITED STATES OF AMERICA,

                    Plaintiff,
                                             GOVERNMENT’S POSITION
       v.                                    WITH RESPECT TO
                                             SENTENCING
HURIAH KAREEM BLEDSOE,

                    Defendant.


      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Thomas M.

Hollenhorst and Emily Polachek, Assistant United States Attorneys, hereby submits its

position with respect to sentencing of Defendant Huriah Bledsoe. For the reasons set

forth below, the Government recommends a 137-month sentence of imprisonment, to

be followed by 3 years of supervised release, as a sentence that is sufficient but not

greater than necessary to comport with the Section 3553(a)(2) sentencing factors.

                                 RELEVANT FACTS

      The Government agrees with and incorporates by reference the facts from the

Offense Conduct section of the Presentence Report (ECF No. 83, ¶¶ 5–9), as well as

the factual basis from the Plea Agreement (ECF No. 69, ¶ 2).

      On January 6, 2019, the Brooklyn Center Police Department received a

complaint from an anonymous caller. The caller said that a friend was staying at the
Extended Stay Hotel located at 2701 Freeway Boulevard with her four children and the

man she was staying with, Huriah Bledsoe, had guns in the hotel room. Four days

earlier, on January 2, 2019, a named complainant had called to say that her daughter

was staying at the Extended Stay Hotel with her father, Huriah Bledsoe. The daughter

had reported that she saw Bledsoe in possession of firearms and body armor.

      Police reached out to the manager at the Extended Stay Hotel. The manager had

previously contacted Brooklyn Center police on December 31, 2018, after he found

three live .40 caliber handgun rounds in the hotel lobby. Reviewing surveillance video,

the manager saw a man checking into the hotel with a large caliber handgun in his front

coat pocket. That man matched Mr. Bledsoe’s description.

      After further investigation, law enforcement learned that Mr. Bledsoe is a

convicted felon and is prohibited from possessing firearms. Based on this and other

information, law enforcement obtained search warrants for the Extended Stay Hotel

room. When law enforcement executed these warrants on January 17, 2019, they found

Bledsoe and four minor children in the room. In plain view of all occupants—including

the children—were, among other things, several firearms (five of which are charged in

the Superseding Indictment), a variety of suspected narcotics, and body armor. One of

the firearms was a .40 caliber handgun––the same caliber as the live rounds found in

the hotel lobby on December 31, 2018. After testing, the narcotics proved to include

methamphetamine,      methamphetamine      hydrochloride,    cocaine   base,   cocaine

hydrochloride, heroin, and marijuana. Some of the drugs were loose and easily

                                          2
accessible to the minor occupants of the room, and others appeared to be packaged for

distribution.

       A federal grand jury charged Mr. Bledsoe in a superseding indictment with

possession with the intent to distribute controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B) (Count 1); possessing and carrying firearms in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Count 2); possessing a

firearm as an armed career criminal, in violation of 18 U.S.C. §§ 922(g) and 924(e)

(Count 3); and possession of body armor by a violent felon, in violation of 18 U.S.S.

§§ 924(a)(7) and 931(a) (Count 4). ECF No. 57. Mr. Bledsoe made a timely acceptance

of responsibility and pleaded guilty to Counts 1 and 3 on October 15, 2019. ECF No.

68. The Government now recommends that the Court impose a custodial sentence of

137 months’ imprisonment, to be followed by 3 years of supervised release.

                                     ARGUMENT

I.     THE U.S. SENTENCING GUIDELINES CALCULATIONS

       “[A] district court should begin all sentencing proceedings by correctly

calculating the applicable Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007).

The Government agrees with the U.S. Probation’s calculation of the applicable

Sentencing Guidelines as set out in the PSR. Pursuant to that calculation, Mr. Bledsoe’s

calculated total offense level is 25 and criminal history category is VI, resulting in an

advisory Guidelines range of 110–137 months’ imprisonment, to be followed by 3 years

of supervised release.

                                             3
II.    THE 18 U.S.C. § 3553(a) FACTORS

       Consideration of the factors enumerated under 18 U.S.C. § 3553(a) also warrants

a custodial sentence of 137 months’ imprisonment.

       A.     The Nature and Circumstances of the Offense.

       The United States believes that the PSR accurately and adequately describes the

relevant offense characteristics.

       B.     The History and Characteristics of the Defendant.

       The United States submits that the PSR accurately and adequately describes the

Defendant’s criminal history, personal history, and characteristics. Mr. Bledsoe has a

long and storied criminal history that dates back to when he was 17 years old. For more

than half of his lifetime, Mr. Bledsoe has been in and out of penal facilities following

criminal convictions. Many of these offenses involve violence, including assault and

domestic assault. See PSR ¶¶ 40, 44, 54, 60, 61. Mr. Bledsoe has previously been

associated with the Gangster Disciples, PSR ¶ 106, although he told law enforcement

that he no longer belongs to the gang.

       Most concerning is that Mr. Bledsoe has shown no compunction about

committing serious felony offenses in the presence of children. For example, Mr.

Bledsoe was convicted in 2006 of three assaults, including domestic assault by

strangulation, after he beat two women with a wooden closet rod. PSR ¶ 44. One of

the women was holding an infant child. According to the criminal complaint for the

incident (Bates No. 703–04), Mr. Bledsoe hit the mother of the infant child in the head

                                           4
approximately 30 times, and the baby was hit three times while the mother was holding

her. When police responded, Mr. Bledsoe was holding the baby, squeezing the baby

tighter and tighter. Mr. Bledsoe refused to release the child until officers threatened to

shoot Mr. Bledsoe if he did not lay the baby down. When Mr. Bledsoe finally released

the baby, officers photographed blood spatter on the baby’s face and clothing.

      Here, too, Mr. Bledsoe placed minor children in a position of danger. More than

five weapons and various types of ammunition were found unsecured in the hotel room,

and narcotics were sitting out in the open in plain sight. The youngest of the four

children in that same hotel room was 4 years old, and the oldest was only 12. Not only

was Mr. Bledsoe modeling criminal conduct, but he created an unacceptable risk of

harm to their health and safety. For that reasons, a sentence at the high end of the

Guidelines range is appropriate here.

      A top-of-the-box sentence is also appropriate because Mr. Bledsoe’s criminal

history may be understated, allowing him to avoid other potential penalties such as

career offender status. As noted in paragraph 91 of the PSR, Mr. Bledsoe’s records

from Georgia are incomplete and he may have additional convictions that would have

otherwise resulted in a Guidelines range far above that represented in the PSR.

      For his past criminal conduct, Mr. Bledsoe has received sentences involving

multiple years of confinement, the longest of which was 60 months. None of these

prison terms has successfully deterred Mr. Bledsoe from recidivating. In fact, it appears



                                            5
Mr. Bledsoe was on probation at the time he committed the present felony offense. Id.

¶¶ 58.

         C.   Reflecting the Seriousness of the Offense, Promoting Respect for
              the Law, Providing Just Punishment, Deterring Crime, and
              Protecting the Public

         The Government submits that a sentence of 137 months’ imprisonment would

promote respect for the law and reflect the seriousness of a person with Mr. Bledsoe’s

criminal history unlawfully possessing firearms, and would also reflect the serious

negative health effects caused by trafficking in controlled substances. While some

mitigating factors exist, such as the Mr. Bledsoe’s poverty and lack of guidance during

childhood, PSR ¶¶ 96, 97, aggravating factors also exist that warrant consideration, such

as the Defendant’s commission of violent felonies, the serious nature of the present

offense, and the presence of children in the dangerous environment that Mr. Bledsoe

created. On balance, a sentence of 137 months’ imprisonment is appropriate here. It

is by far the longest sentence that Mr. Bledsoe has served for any of his crimes, which

reflects the seriousness of this offense, and hopefully promotes respect for the law. See

Ferguson v. United States, 623 F.3d 627, 632 (8th Cir. 2010) (quoting United States v.

Medearis, 451 F.3d 918, 920 (8th Cir. 2006)) (“Congress specifically made general

deterrence an appropriate consideration . . . and [the Eighth Circuit has] described it as

‘one of the key purposes of sentencing.’ ”). It will also provide just punishment, deter

crime, and protect the public from Mr. Bledsoe’s further crimes.




                                            6
      D.     Need to Avoid Unwarranted Sentence Disparities

      The Government is not aware of any sentences in comparable cases that would

create disparities among defendants with similar records who have been found guilty of

similar conduct if the Court imposes a custodial sentence of 137 months.

                                  CONCLUSION

      For the foregoing reasons, the Government respectfully recommends that the

Court impose a sentence of 137 months’ imprisonment, to be followed by 3 years of

supervised release.



Dated: February 24, 2020                      Respectfully Submitted,

                                              ERICA H. MacDONALD
                                              United States Attorney

                                              /s/ Emily Polachek
                                              BY: EMILY POLACHEK
                                              THOMAS M. HOLLENHORST
                                              Assistant U.S. Attorneys




                                          7
